Citation Nr: 0410039	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  01-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to August 1997 
and active duty for training (ACDUTRA) from September to November 
1999.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
that denied the veteran's claim of service connection for low back 
disability on the basis that it was not well grounded.  The 
veteran perfected a timely appeal of this determination to the 
Board.

In a signed February 2004 statement, the veteran withdrew his 
request to testify at a hearing.  In that same statement, he also 
withdrew his bilateral knee, shin splint and left ankle claims.  
In written argument dated later that same month, the veteran's 
representative reiterated the veteran no longer wished to testify 
at a hearing as well as his intent to withdraw all his claims, 
other than one seeking service connection for low back disability.  
As such, only the veteran's claim of service connection for low 
back disability is before the Board.  38 C.F.R. § 20.204(c) 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As a preliminary matter, the Board notes that during the course of 
this appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  This liberalizing law is applicable to this claim 
because it is currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

In a February 2004 statement, the veteran asserted that he had a 
low back disability that was related to the "extreme physical 
demands" of November to December 1999 training exercises while 
serving on active duty.  He stated that his discomfort was 
initially considered soreness rather than an injury, but that 
within a couple of months of his discharge, he began receiving 
treatment for this condition from his family physician, Dr. Bruce.  
The veteran reported that Dr. Bruce referred him to a specialist, 
a Dr. Sebastian, from whom he began receiving treatment in October 
2000.  The veteran also indicated that he has been receiving 
regular chiropractic care from a Dr. Morrison, and that he wished 
to submit the records of his care by Drs. Sebastian and Morrison 
in support of this claim; however, he stated that Dr. Bruce has 
since passed away and that he was unable to obtain the records of 
his treatment by that examiner.  

In February 2004 written argument, the veteran's representative 
echoed the above and requested that the Board remand this matter 
so that VA could obtain these pertinent, outstanding private 
treatment records.  In light of the VCAA, the Board agrees that 
the matter must be remanded so that VA can consider these records.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  

The Board notes that the evidence of record contains an April 2000 
statement drafted by Dr. Douglas A. Bruce, in which that examiner 
indicated that he was currently treating the veteran for low back 
pain and opined that it was probably related to his "previous 
military activities."  In confirming and continuing the denial of 
this claim, the RO has cited the absence of any indication in the 
service medical records of any complaints or treatments for low 
back problems.  The Board points out, however, that in Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that a 
veteran is competent to report that he or she has experienced a 
continuity of symptoms, i.e., low back pain, since service.  As 
such, pursuant to the VCAA, the Board finds that the veteran must 
be scheduled for a pertinent VA examination and that in the 
examination report, the examiner must offer an opinion as to the 
likelihood that any low back disability found to be present is 
related to or had its onset during service.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his representative a letter 
that complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The letter should explain, 
what, if any, information and (medical and lay) evidence not 
previously provided to VA is necessary to substantiate the 
veteran's claim.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claim.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers that have treated him 
since service for any low back problems.  This should specifically 
include records of his post-service treatment from Drs. Sebastian 
and Morrison.  The aid of the veteran in securing these records, 
to include providing necessary authorizations, should be enlisted, 
as needed.  If any requested records are not available, or if the 
search for any such records otherwise yields negative results, 
that fact should clearly be documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the veteran 
should be afforded an appropriate VA examination to determine the 
nature, extent and etiology of any low back disability found to be 
present.  It is imperative that the physician who is designated to 
examine the veteran reviews the evidence in the claims folder, 
including a complete copy of this REMAND, and acknowledges such 
review in the examination report.  All necessary tests should be 
conducted.  The examiner is requested to offer an opinion as to 
whether it is at least as likely as not that any low back 
disability found to be present is related to or had its onset 
during the veteran's period of military service.  In offering this 
assessment, the examiner must comment on the opinion of Dr. Bruce 
set forth in his April 2000 statement.  The physician must set 
forth the complete rationale underlying any conclusions drawn or 
opinions expressed, to include, as appropriate, citation to 
specific evidence in the record.

4.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  The RO must provide 
adequate reasons and bases for its determinations, addressing all 
issues and concerns that were noted in this REMAND.  

5.  The veteran and his representative must be furnished a 
supplemental statement of the case and be given an opportunity to 
submit written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



